Filed Pursuant to Rule433 Issuer Free Writing Prospectus dated November 10, 2009 Relating to Registration Statement on Form S-3 Registration No.333-161903 ParkerVision, Inc. 8,000,000 shares This free writing prospectus relates only to the securities described in, and should be read together with, the preliminary prospectus dated November 9, 2009 (the “Prospectus”) included in ParkerVision, Inc.’s Registration Statement on Form S-3 (RegistrationNo.333-161903) relating to these securities. The following information supplements and updates the information contained in the Prospectus. Issuer: ParkerVision, Inc. Symbol: PRKR Shares offered by the Issuer: 8,000,000 shares Price to the public: NetproceedstotheIssuer: Dilution: As of September 30, 2009, ParkerVision, Inc. had a per share net tangible book value of common stock of $0.09. Based on the public offering price of $2.00 per share, if you purchase shares of common stock in this offering, you will suffer dilution of approximately $1.57 per share in the net tangible book value of the common stock and as a result of the offering, the per share net tangible book value of common stock will increase by approximately $0.34. Trade date: November 10, 2009 Closing date: November 16, 2009 CUSIP: Underwriter: Piper Jaffray & Co. The issuer filed a registration statement (including a prospectus) with the Securities and Exchange Commission (the “SEC”) for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may obtain these documents for free by visiting EDGAR or the SEC website at www.sec.gov. Alternatively, a written prospectus and accompanying prospectus supplement related to the offering may be obtained from Piper Jaffray& Co. at 800 Nicollet Mall, Minneapolis, MN 55402, Attention: Equity Capital Markets, or by telephone at (800) 747-3924. ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR AFTER THIS MESSAGE ARE NOT APPLICABLE TO THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA BLOOMBERG OR ANOTHER EMAIL SYSTEM.
